Citation Nr: 1043290	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO. 05-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.

WITNESS AT HEARING ON APPEAL 

The Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 through July 
1982. He died in January 2003 and the Appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The 
Veteran attended a hearing before the undersigned in August 2005. 
The appeal was remanded for additional development in March 2007, 
August 2008, and May 2009.


FINDINGS OF FACT

1. The Veteran's died in January 2003 of metastatic liver cancer 
and in February 2003, VA received the Appellant's application for 
death benefits.

2. Liver cancer or any sort of liver disorder was not shown in 
service or for many years after service and is not shown to be 
related to an event of service origin, including herbicide 
exposure.

3. The evidence indicates that the Veteran was not exposed to 
ionizing radiation during service.

4. At the time of his death, the Veteran was service-connected 
for degenerative arthritis of the elbows and right knee, 
residuals of a fracture of the left knee, and lumbar strain.




CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1310 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311, 3. 312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim. They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim. As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. Although the 
regulation previously required VA to request that the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008. 
 
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided at the time or immediately after, VA 
receives a complete or substantially complete application for VA-
administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004). The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and effective-
date elements of a service-connection claim. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 
 
In the case at hand, the record reflects that the originating 
agency provided the Appellant with the notice required under the 
VCAA and under Hupp v. Nicholson, 21 Vet. App. 342 (2007) by a 
letter mailed in September 2008. In June 2009, she was provided 
with additional notice explaining the evidence required to 
support her claim that the Veteran was exposed to radiation. She 
was provided with a Radiation Risk Exposure Questionnaire but did 
not send it back to VA. To the extent that the Appellant may not 
have been provided complete notice until after the initial 
adjudication, the Board finds that there is no prejudice to her 
in proceeding with the issuance of a final decision. Following 
the provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
Appellant's claim in March 2010. See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (a timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim). 
 
The Board also notes that the Veteran's service treatment and 
personnel records, post-service treatment records, his death 
certificate, and various lay statements have been associated with 
the Veteran's claims file. A dose estimate was obtained. Neither 
the Appellant nor her representative has identified any 
outstanding evidence, to include any other medical records, that 
could be obtained to substantiate her cause of death claim. The 
Board is also unaware of any such outstanding evidence. 
 
The Board acknowledges that a medical opinion was not obtained in 
this case to address the Appellant's cause of death claim. It is 
undisputed that the Veteran died in 2003 from liver cancer; 
however, a medical opinion as to the etiology of the Veteran's 
cause of death is unnecessary in this case. See Delarosa v. 
Peake, 515 F.3d 1319 (Fed. Cir. 2008). As discussed in more 
detail below, the weight of the evidence of record is against a 
finding that the Veteran incurred any in-service injury or 
disease affecting the Veteran's liver, to include as a result of 
exposure to ionizing radiation or herbicides. Under these 
circumstances, a VA medical opinion is not required. See Bardwell 
v. Shinseki, No. 08-2257, Slip op. (Vet. App. Aug. 17, 2010). 
 
In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions. The Board is satisfied that 
any procedural errors in the originating agency's development and 
consideration of the claim were insignificant and nonprejudicial 
to the Appellant. 
 
The Appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim. See 38 C.F.R. § 
3.103 (2010). She testified before the undersigned in August 
2005. 
 
Accordingly, the Board will address the merits of the claim. 
 
Cause of Death

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). Service 
connection may also be granted on a presumptive basis for certain 
chronic disabilities, to include liver cancer, when such is 
manifested to a compensable degree within the initial post-
service year. See 38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010). 
 
In order to establish service connection for the cause of a 
Veteran's death, the evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the Veteran's death. See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010). 
 
The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death. In order to establish service connection for death, 
there must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and death. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
The Appellant has claimed that her husband's liver cancer was due 
to herbicide exposure during his service in Vietnam. The law and 
applicable regulatory provisions pertaining to Agent Orange 
exposure provide that a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service. 38 C.F.R § 3.307(a)(6)(iii) 
(2010). While there is no dispute that the Veteran did serve in 
Vietnam, liver cancer is not a disease for which service 
connection may be presumed due to an association with exposure to 
herbicide agents. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2010). The Appellant has provided no medical evidence 
supporting her contention that liver cancer is due to herbicide 
exposure. There is no evidence that she or the other persons who 
submitted lay statements linking liver cancer to herbicide 
exposure have any medical expertise to render such an opinion. 
This testimony alone, without the support of a medical opinion as 
to diagnosis and causation, is not sufficient evidence to grant 
his claim. Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). As such, the cause 
of the Veteran's death cannot be linked to herbicide exposure 
during service.

The Appellant has also contended that her husband's liver cancer 
was due to exposure to ionizing radiation in the service. Service 
connection for a condition that is claimed to be attributable to 
ionizing radiation exposure during service may be established in 
several different ways, which have been outlined by the United 
States Court of Appeals for Veterans Claims (Court). See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 
67, 71 (1997).
 
First, where it is contended that disease developed as a result 
of exposure to ionizing radiation during service, service 
incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for Veterans who participated in defined 
radiation risk activities and have certain diseases. As it 
applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the 
term "radiation-exposed Veteran" means a Veteran who 
participated in a test involving the atmospheric detonation of a 
nuclear device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; internment as a prisoner of war of Japan during World 
War II resulting in an opportunity for exposure to radiation 
comparable to those occupying Hiroshima or Nagasaki; certain 
service on the grounds of a gaseous diffusion plant in Paducah, 
Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, 
Tennessee; or certain service on Amchitka Island, Alaska. See 38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii). None of 
these apply to the Veteran and the Appellant has not contended 
they apply to the Veteran.  
 
Second, service connection may be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311 if certain conditions are met. To 
consider a claim under § 3.311, the evidence must show the 
following: (1) the Veteran was exposed to ionizing radiation in 
service; (2) he subsequently developed a radiogenic disease; and 
(3) such disease first became manifest within a period specified 
by the regulation. 38 C.F.R. § 3.311(b). If any of the foregoing 
three requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing radiation 
cannot be granted under 38 C.F.R. § 3.311, 38 C.F.R. § 
3.311(b)(1)(iii).

The Board notes that primary liver cancer is one of the diseases 
presumptively service connected for radiation-exposed Veterans 
under the provisions of 38 C.F.R. § 3.311, but that the Veteran's 
cause of death was metastatic liver cancer. Even if the Veteran 
had primary liver cancer, according to a dose estimate from the 
Army Dosimetry Center ordered in accordance with section 
3.311(a), the Veteran was not exposed to ionizing radiation 
during service. Without evidence that the Veteran was exposed to 
ionizing radiation in service or that he had a qualifying disease 
under 38 C.F.R. § 3.311, service connection cannot be granted for 
the cause of the Veteran's death under 38 C.F.R. § 3.311.

Direct service connection can still be established by "showing 
that the disease or malady was incurred during or aggravated by 
service." See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994). 

As for the clinically diagnosed liver cancer, to the extent that 
the Veteran is shown to have any such disorder, such evidence is 
reflective only of one factor in a successful claim of service 
connection. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (observing that 
evidence of the Veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service). There must be a nexus to 
active service.

A review of the service treatment records does not suggest that 
liver cancer or any sort of liver disorder was present in service 
or within the one year presumptive period after service (that is, 
by July 1983). See 38 C.F.R. § 3.309(a). Service treatment 
records show that the Veteran was treated numerous times for 
primarily joint issues, particularly following a serious truck 
accident in which he broke his knee. There is no evidence of 
record to suggest that liver cancer existed until October 2002, 
following a diagnosis of metastatic colon cancer that same month.  
The absence of any diagnosis of the claimed liver cancer in the 
service and post-service medical records between discharge in 
1982 and diagnosis in 2002 constitutes negative evidence tending 
to disprove the assertion that the Veteran had liver cancer or 
any sort of liver disorder during his service. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
 
The only evidence supporting the Appellant's claims that liver 
cancer is related to service are the Appellant's own statements 
and those of her friends and family. The Board notes that the 
statements of the Appellant and others to the effect that the 
Veteran's liver cancer was causally connected to his active 
service are not probative as there is no evidence in the record 
that she and any other lay witness has any medical knowledge or 
expertise to render such an opinion. Espiritu, supra. Further, 
nowhere in the evidence of record is there found any clinical 
notation suggesting that the liver cancer which caused the 
Veteran's death is in any way linked to any incident of his 
active service.

The Board also notes that none of the Veteran's various service-
connected disabilities have been linked to the cause of his 
death, and that the Appellant has not made any such contention.
 
The Veteran provided his country with long and meritorious 
service. Unfortunately, such service alone is not enough to 
warrant service connection for the cause of the Veteran's death. 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's cause of death is not related 
to his active service, including exposure to herbicide or 
ionizing radiation. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 
 

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


